PER CURIAM.
Elizabeth Benkovitch, the defendant in proceedings supplementary, appeals from three orders in these consolidated cases. We affirm the order appealed in case number 3D13-964, denying Ms. Benkovitch’s amended motion to set aside a sheriffs sale and levy.
We dismiss the appeals from the two remaining orders, case numbers 3D13-965 and 3D13-988, as these are non-final, non-appealable orders. Machado v. Foreign Trade, Inc., 544 So.2d 1061 (Fla. 3d DCA 1989); Sverdahl v. Farmers & Merchants Sav. Bank, 582 So.2d 738 (Fla. 4th DCA 1991); Warren v. S.E. Leisure Sys., Inc., 522 So.2d 979 (Fla. 1st DCA 1988).
Affirmed in part, dismissed in part.